
	
		II
		112th CONGRESS
		2d Session
		S. 3068
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2012
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain footwear with
		  open toes or open heels or of the slip-on type.
	
	
		1.Certain footwear with open
			 toes or open heels or of the slip-on type
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Footwear with outer soles and uppers of rubber or plastics,
						other than house slippers, and other than such footwear for men or women, the
						foregoing with open toes or open heels, or of the slip-on type, that is held to
						the foot without the use of laces or buckles or other fasteners, except
						footwear of subheading 6402.99.33 and except footwear having a foxing or a
						foxing-like band wholly or almost wholly of rubber or plastics applied or
						molded at the sole and overlapping the upper (provided for in subheading
						6402.99.49)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
